Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/27/2021 has been entered.
As per instant Amendment, Claims 1, 11 and 20 have been amended. No new claims have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments, see pages 6-10 in Remarks, filed on 09/27/2021, with respect to claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C.103 (a) as being unpatentable Roozen (US 2013/0117284) and in view of Foster (US 2014/0337973) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-4, 6-14 and 16-20, the closest prior arts, Roozen (US 2013/0117284), in view of Foster (US 2014/0337973), in view of Srivastava (US 2016/0065594) and further in view of Kashyap (2015/0264084), alone or in combination fails to anticipate or render obvious the claim invention.  
Roozen (prior art of record) discloses a method for generating, by one or more processors, an activation request; receiving, from a user device, an activation confirmation; configuring a protection account specific to the user; generating a portal for the user and providing a link to the portal to the user - See Fig. 3, par. 0027, 0031-0032, 0034 and 0036 of Roozen.
Foster (prior art of record) discloses a method includes a protected social entity is determined based on one or more user inputs, and data on one or more social networks that is related to the protected social entity is monitored. A risk to the protected social entity is determined based on monitoring the data on the one or more social networks that is related See abstract, par. 0035, 0041, and 0127-0128 of Foster.
Srivastava (prior art of record) discloses a device receives user information associated with a user of a user device that is associated with a network, and creates a user profile, associated with the user, based on the user information. The device determines threats to the network, by the user, based on the user profile and intrusion detection platform may compare an intrusion detection score for a particular user with a threshold, and may generate an alarm or a notification if the intrusion detection score satisfies the threshold- See abstract, par. 0035, 0046, 0065 and 0075 of Srivastava.
Kashyap (prior art of record) discloses computer-implemented method for protecting organizations against spear phishing attacks searching a plurality of websites for user profiles belonging users who are affiliated with an organization and identify security risks selecting from the group consisting of social media based impersonation risks, phishing risks, social engineering risks, and malware risks- See abstract and par. 0064 of Kashyap.
However, none of Roozen, Foster, Srivastava and Kashyap teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 11 and 20.  For example, none of the cited prior art teaches or suggest the steps of configuring a protection account specific to the user to protect the user from social media based security risks, wherein configuring the protection account comprises generating a protection portal for the user, wherein the protection portal allows the user to specify one or more types of security risks for protection and  receiving, via a selection by the user within the protection portal, one or more thresholds, each threshold being associated with one type of security risk for each of the one or more of the user's social network accounts. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations of the independent claims, puts these claims in condition for allowance.
Claims 2-4, 6-10, 12-14 and 16-19 are directly or indirectly dependent upon claims 1 and 11 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495